        Case 2:21-cv-00081-RB-JHR Document 3 Filed 08/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ALEJANDRO RAMIREZ,

               Petitioner,

vs.                                                   No. CV 21-00018 RB/JHR


DWAYNE SANTISTEVAN, WARDEN,

               Respondent.

                       ORDER GRANTING LEAVE TO PROCEED
                           PURSUANT TO 28 U.S.C. § 1915(b),
                      AND TO MAKE PAYMENTS OR SHOW CAUSE

       This matter is before the Court on the Prisoner’s Motion and Affidavit to Proceed Pursuant

to 28 U.S.C. § 1915 (Doc. 2) filed by Petitioner, Alejandro Ramirez. Based on analysis of his

Motion and the inmate account statement (Doc. 2), the Court grants Petitioner leave to proceed

under 28 U.S.C. § 1915(a) and (b). Analyzing Petitioner’s inmate account statement (Doc. 2 at 3-

5) the Court finds that Petitioner has sufficient funds to pay the $5 filing fee for this proceeding.

The Court will order Petitioner to make an initial payment of the $5 filing fee within 30 days of

the date of this Order. If Petitioner fails to make the payment by the designated deadline or show

cause why such payment should be excused, the Petition may be dismissed without further notice.

       IT IS THEREFORE ORDERED that the Prisoner’s Motion and Affidavit to Proceed

Pursuant to 28 U.S.C. § 1915 (Doc. 2) filed by Petitioner, Alejandro Ramirez, is GRANTED;

       IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order, Petitioner

send to the Clerk an initial payment of $5 or show cause why payment should be excused; and




                                                 1
        Case 2:21-cv-00081-RB-JHR Document 3 Filed 08/31/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Clerk is directed to provide Petitioner with two

copies of this Order, and that Petitioner make the necessary arrangements to attach one copy of

this Order to the check in the $5 amount of the initial payment.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                                2
